DAVIDSON, P. J.
Appellant was convicted of carrying a pistol; his punishment being assessed at a fine of $100 and 30 days’ imprisonment in the county jail.
This record is before us without bills of exception or statement of facts. • Several of the matters set forth in the motion for new trial are not verified by bill of exceptions, *953without which they cannot be revised, as they are matters that would require verification in some way by the court or by bystanders if the court refused the bills. There are no bills of exception in the record. The other matters cannot be reviewed in the absence of statement of facts.
The judgment will be affirmed.